Citation Nr: 1816217	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential tremors.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

4.  Entitlement to an increased rating for status post left knee reconstruction rated as 20 percent disabling prior to October 18, 2011; as 30 percent disabling until December 26, 2012; from February 1, 2014, to February 20, 2015; from April 1, 2015, to April 20, 2015; and from June 1, 2015, to July 15, 2016; and as 60 percent disabling thereafter.

5.  Entitlement to an increased rating for left knee arthritis, rated as 10 percent disabling prior to December 26, 2012.

6.  Entitlement to an increased compensable rating for a scar of the left knee.

7.  Entitlement to an increased rating for right knee instability, rated as 20 percent disabling.

8.  Entitlement to an increased rating for right knee arthritis, rated as 10 percent disabling.

9.  Entitlement to an increased compensable rating for residuals of a fracture of the right ring finger.

10.  Entitlement to special monthly compensation (SMC) based upon housebound status other than for the period from December 26, 2012, to February 1, 2014.

11.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  The Veteran testified before the Board during this hearing in January 2016.  In July 2016, the Board denied the claim for service connection for essential tremors and remanded the remainder of the claims.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appealed the denial of service connection for tremors to the United States Court of Appeals for Veterans Claims (Court) and, by an April 2017 Order, the Court vacated the Board's decision and remanded the claim to the Board for further adjudication in accordance with the Joint Motion for Remand. 

The issues of entitlement to service connection for essential tremors, hiatal hernia/GERD, sleep apnea, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 18, 2011, the Veteran's subluxation of the left knee was moderate in severity.

2.  From October 18, 2011, to December 26, 2012, the Veteran's subluxation of the left knee was severe.

3.  Prior to December 26, 2012, the Veteran's left knee was manifest arthritis with painful motion and dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint.

4.  From February 1, 2014, to February 20, 2015, the Veteran suffered from chronic residuals consisting of severe painful motion or weakness of the left knee status post knee replacement.

5.  From April 1, 2015, to April 20, 2015, it was necessary for the Veteran to use a wheelchair at all times.

6.  From April 20, 2015, to April 30, 2016, the Veteran was recovering from a replacement of his left knee prosthesis.

7.  Since April 30, 2016, the Veteran has suffered from chronic residuals consisting of severe painful motion or weakness of the left knee status post knee replacement.

8.  The Veteran's left knee scar is painful on palpation.

9.  The Veteran's right knee disability has been manifested by arthritis with painful limitation of motion, moderate subluxation, and a meniscus tear with locking, pain, and effusion in to the joint.

10.  The Veteran does not suffer from ankylosis of the right ring finger with limitation of motion of other digits.

11.  Prior to February 16, 2015, the Veteran's service-connected disabilities did not preclude substantially gainful employment.

12.  Since February 16, 2015, the Veteran's service-connected disabilities have precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2011, the criteria for a rating in excess of 20 percent for left knee subluxation have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5257 (2017).

2.  From October 18, 2011, to December 26, 2012, the criteria for a rating in excess of 30 percent for left knee subluxation have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5257 (2017).

3.  Prior to December 26, 2012, the criteria for an increased 20 percent rating for painful motion and dislocated semilunar cartilage of the left knee have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5010-5258 (2017).

4.  From February 1, 2014, to February 20, 2015, the criteria for an increased 60 percent for a left knee disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5055 (2017).

5.  From April 1, 2015, to April 20, 2015, the criteria for a temporary total rating for treatment requiring convalescence status post left knee surgery are met.  38 U.S.C. §§ 1155, 5103 (2012); 38 C.F.R. §§ 4.29, 4.30 (2017).

6.  From April 20, 2015, to April 30, 2016, the criteria for an increased 100 percent for status post left knee revision/replacement have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5055 (2017).

7.  From April 30, 2016, to July 15, 2016, the criteria for an increased 60 percent for a left knee disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5055 (2017).

8.  Since July 15, 2016, the criteria for a rating in excess of 60 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5055 (2017).

9.  The criteria for an increased 10 percent rating for a painful left knee scar have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2017).

10.  The criteria for a rating in excess of 20 percent for right knee subluxation have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5257 (2017).

11.  The criteria for an increased 20 percent rating for painful arthritis with dislocated semilunar cartilage of the right knee have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5010-5258 (2017).

12.  The criteria for a compensable rating for a right ring finger disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Code 5156, 5227, 5230 (2017).

13.  Prior to February 16, 2015, the criteria for assignment of TDIU are not met.  38 U.S.C. § 1155 , 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2017).

14.  Since February 16, 2015, the criteria for assignment of TDIU are met.  38 U.S.C. § 1155 , 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Left Knee

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 
Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

The Veteran is in receipt of a 100 percent rating at various times during the appeal period for his left knee disability, and the Board will thus focus on the remaining periods of time in which he was not in receipt of a total rating.

First, the Board finds that since the beginning of the appeal period, beginning in September 2009, until October 18, 2011, the date of VA examination, a rating in excess of 20 percent for left knee subluxation is not warranted.  Specifically, on November 2009 VA examination, the Veteran was clinically assessed to suffer from moderate subluxation of the left knee, in line with the 20 percent rating under DC 5257.  Compensable limitation of the knee was not shown.  

Similarly, the Board next finds that for the period from October 18, 2011, until the Veteran's total left knee replacement on December 25, 2012, a rating in excess of 30 percent for left knee subluxation is not warranted.  Specifically, on October 2011 VA examination, the Veteran was assessed to suffer from severe subluxation of the left knee, the earliest note of an increase in severity in the medical records.  Again, compensable limitation of the knee was not shown.  

The Board also finds that an increased 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is warranted prior to December 25, 2012.  On both the November 2009 and October 2011 VA examinations, the Veteran was assessed to suffer from locking, effusion into the joint, and associated pain related to a meniscal tear of the left knee.  However, the Board finds that this 20 percent rating must be assigned as an increased rating from the already assigned 10 percent rating for arthritis of the left knee, rather than as a separate rating.  Given the facts of this particular case, the Veteran may not be assigned separate ratings under both DC 5010 (painful limitation of motion) and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5010-5003.  The Veteran's knee disability during this time period was manifested by joint locking and swelling, crepitus, painful motion, effusion, and painful arthritis.  The diagnostic codes overlap in ratings based on pain, swelling, crepitus, and locking as forms of limitation of motion; therefore, assigning separate ratings under both DC 5010-5003 and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

Next, the Board finds that from February 1, 2014, to February 20, 2015, an increased 60 percent rating is warranted.  Specifically, during this period of time, the Veteran suffered from chronic residuals related to his total left knee replacement.  The VA treatment records reflect that following his 2012 left knee replacement and up until his left knee revision in 2015, the Veteran suffered from pain, buckling of the knee, and swelling.  He relied on a cane and knee brace.  In February 2015, he was admitted to the hospital for removal of the knee replacement hardware and placement of an antibiotic spacer to prepare for surgery to revise the knee replacement.  The Board finds that during this period of time, the Veteran suffered from chronic residuals such as severe painful motion and weakness of the knee.

Next, the Board finds that a continuance of the Veteran's 100 percent rating based upon the need for convalescence pursuant to 38 C.F.R. § 4.30 from April 1, 2015, to April 20, 2015, is warranted.  The evidence reflects that following the Veteran's February 2015 surgery, he was only able to move via wheelchair.  During this period of time, the Veteran was mostly confined to his home and necessitated regular visits by a nurse to administer IV antibiotics.  The Board finds no evidence that the Veteran could tolerate regular weightbearing on the left lower extremity.  Accordingly, the Board provides the Veteran with the benefit of the doubt and finds that a continuation of the 100 percent rating under 38 C.F.R. § 4.30(a)(2) is warranted.

The Board further finds that from April 20, 2015, the date the Veteran underwent a revision/replacement of his total left knee replacement, until April 30, 2016, the last day of the month following the one year period, a 100 percent rating is warranted pursuant to DC 5055.  In that regard, the Board notes that there is nothing in DC 5055 that prohibits the assignment of a 100 percent rating for a total knee replacement completed more than once for the same knee.  Also see Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).  Considering that the Veteran had the hardware of his first knee replacement removed and then completely replaced, the Board finds that the August 2015 surgery was more than simply a revision of his knee replacement, and meets the criteria as set forth under DC 5055 for a one year convalescent period.

Finally, since April 30, 2016, the Board finds that the Veteran's left knee replacement has resulted in chronic residuals such as severe painful motion and weakness, as was found by the July 2016 VA examiner.  The Board finds no other diagnostic code that would afford the Veteran a higher rating since this time.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca, 8 Vet. App. at 202, but finds that when reviewing the evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

The Board also finds that an increased 10 percent rating is warranted for the Veteran's left knee scar status post left knee replacement.  The Veteran contends that his left knee scar is painful to touch, in that it has been sensitive to any clothing or other material touching it since his surgery.  The Board finds the Veteran to be credible and competent to report a painful scar, and that his description is consistent with the medical records and type and kind of scar, and thus finds that an increased rating for a painful scar is warranted.  

Right Knee Disability

The Board finds that a rating in excess of 20 percent for moderate subluxation of the right knee is not warranted.  Specifically, on VA examinations conducted throughout the appeal period, and in the VA treatment records, the competent medical evidence does not demonstrate that the Veteran's right knee flexion or extension meets the criteria for compensable rating, or that he suffers from severe subluxation or instability of the right knee.  

However, the 2011 VA examination demonstrates that the Veteran suffers from a meniscal tear of the right knee with frequent episodes of locking, joint pain, and effusion.  The VA treatment records also demonstrates that the Veteran has effusion of the right knee joint.  Given this evidence, the Board finds that an increased 20 percent rating is warranted under DC 5258.  And, as was explained in detail above with regard to the left knee disability, the Board finds that this 20 percent rating must be assigned as an increased rating from the already assigned 10 percent rating for arthritis of the right knee, rather than as a separate rating, in order to avoid pyramiding.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca 8 Vet. App. at 202, but finds that when reviewing the evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

Right Ring Finger 

Disability of the ring finger is rated based on limitation of motion.  Any limitation of motion of the ring finger, including ankylosis, is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Codes 5230 and 5227.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Code 5227. 

In this case, VA examinations and VA treatment records do not reflect that the Veteran suffers from ankylosis of the right ring finger.  Moreover, there is no evidence of arthritis of the ring finger.

The Board notes that although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable minimum rating available under Codes 5227.  In Sowers v. McDonald, the Court held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code.  Because Codes 5227 and 5230 for limitation of motion of the finger of either hand provide for a maximum noncompensable rating, a compensable rating is not available under those diagnostic codes due to the provisions of 38 C.F.R. § 4.59.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The Veteran's service-connected disability percentages meet the criteria for consideration of a TDIU on a schedular basis.

In this case, the Board finds that prior to February 16, 2015, the Veteran's service-connected disabilities did not preclude gainful employment.  The Board has taken into consideration the Veteran's and his representative's assertions that since the beginning of the appeal period, in 2009, the Veteran's PTSD has prevented employment.  However, the evidence clearly demonstrates that the Veteran worked as a respiratory therapist until he resigned on February 16, 2015.  While the record demonstrates that the Veteran cut back his work hours and did not work full-time during the appeal period, such does not equate to a finding of marginal, sheltered, or other than gainful employment.  The Veteran reported on his application for a TDIU that his highest monthly earnings received since 2009 was $4000.00.  Generally, marginal employment is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  However, based upon the amount stated above, the Veteran's income was set to exceed the poverty threshold.  The evidence also demonstrates that, although the Veteran did take time off of work when he underwent his knee surgeries, he continued to work long shifts, reported at various times as 12 hours at a time, prior to February 2015.  The Board has taken into consideration the January 2016 private vocational assessment concluding that the Veteran was precluded from employment solely due to his PTSD since 2009.  However, that conclusion contradicts the VA examination findings during the appeal period stating that the Veteran's PTSD did not preclude employment.  It also does not rectify that conclusion with the fact that the Veteran did in fact gainfully work until 2015 in an other than sheltered or marginal position.  Thus, the Board finds that TDIU is not warranted prior to February 16, 2015, because the Veteran was gainfully employed during this time period.

However, since February 16, 2015, the Board finds that a TDIU is warranted, and that this determination is based upon the Veteran's service-connected PTSD and knee disabilities.  Specifically, in June 2016, a VA examiner concluded that the Veteran's left knee disability, as well as his multiple medical and mental conditions, impacted his ability to work.  The Board finds that opinion to be entirely consistent with the record, in that the Veteran has reported on VA examination and to the VA that his left knee disability has impacted his ability to work on his feet for many hours necessary to be a respiratory therapist.  The Board further finds that, although the Veteran has attempted to obtain further education in order to become a medical researcher as shown in his vocational rehabilitation folder, that his PTSD has impacted his ability to pursue this career.  Based upon the evidence of record, the Board finds that a TDIU is warranted since February 16, 2015.  


ORDER

Prior to October 18, 2011, a rating in excess of 20 percent for left knee subluxation is denied.

From October 18, 2011, to December 26, 2012, a rating in excess of 30 percent for left knee subluxation is denied.

Prior to December 26, 2012, an increased 20 percent rating for painful arthritis with dislocated semilunar cartilage of the left knee (5010-5258) is granted, subject to the laws and regulations governing the award of monetary benefits.
From February 1, 2014, to February 20, 2015, an increased 60 percent for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

From April 1, 2015, to April 20, 2015, a temporary total rating for treatment requiring convalescence following left knee surgery is granted, subject to the laws and regulations governing the award of monetary benefits.

From April 20, 2015, to April 30, 2016, an increased 100 percent for status post left knee replacement is granted, subject to the laws and regulations governing the award of monetary benefits.

From April 30, 2016, to July 15, 2016, an increased 60 percent for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since July 15, 2016, a rating in excess of 60 percent for a left knee disability is denied.

An increased 10 percent rating for a painful left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for right knee subluxation is denied. 

An increased 20 percent rating for painful arthritis with dislocated semilunar cartilage of the right knee (5010-5258) is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for a right ring finger disability is denied.

Prior to February 16, 2015, a TDIU is denied.

Since February 16, 2015, a TDIU is granted.

REMAND

Per the Joint Motion for Remand, a VA examination is necessary prior to further adjudication of the issue of entitlement to service connection for essential tremors.  The VA examiner should provide an opinion as to whether the Veteran's service-connected PTSD caused or aggravated his essential tremors, or whether his tremors are otherwise related to his service experiences.

The Board finds that a new VA examination is necessary with regard to the Veteran's claim for service connection for hiatal hernia/GERD.  The Veteran contends that his long-time use of NSAIDS for his service-connected knee disabilities has caused or aggravated his hiatal hernia/GERD.  To date, an opinion as to this contention has not been obtained.

The Board finds that a new VA examination is necessary with regard to the Veteran's claim for service connection for sleep apnea.  The May 2017 VA examiner provided an opinion with regard to this claim, however, the opinion is unclear and a new opinion should be obtained.

The Board finds that the issue of entitlement to SMC should also be remanded because the resolution of the service connection claims might bear on the issue of SMC, and, for the RO to determine the appropriate dates for which SMC is warranted in light of the above grants/decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the essential tremors.  The examiner should review the claims file.  All opinions should be accompanied by rationale.  The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's essential tremors were caused or aggravated by his service-connected PTSD or circumstances in service, taking into consideration the 1993 service treatment records noting that the Veteran's hands would visibly shake when talking about his experiences in Saudi Arabia, and the June 2015 VA opinion that the 1993 note was related to an emotional issue and was not an essential tremor.

Note: The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

2.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the hiatal hernia/GERD.  The examiner should review the claims file.  All opinions should be accompanied by rationale.  The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hiatal hernia/GERD  was caused or aggravated his use of NSAIDS to treat his knee disabilities and/or other service-connected disabilities?

Note: The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

3.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the sleep apnea.  The examiner should review the claims file.  All opinions should be accompanied by rationale.  The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by his service, to include the documented trouble sleeping in service and reports of snoring in service, as well as the diagnosis of sleep apnea in 2002?

4.  Assign the periods of SMC now warranted based upon the above decision and any other favorable determination adjudicated on remand.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


